DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-2, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yano et al. (US 2016/0198414).
Regarding claims 1 and 7, Yano teaches a first wireless devices (Fig. 1). Yano teaches that a receiver (Fig. 1), which, in operation, receives from a second wireless device (Fig. 1) power control information, the power control information including a first transmission power of second wireless device (page 1, paragraphs 10, Fig. 1, 3, and pages 3, paragraph 54 – pages 4, paragraphs 62, where teaches second wireless communication device transmitting for controlling transmission power of data, and transmitting the data subjected included in reference signal, power control information, to transmission power control to first wireless communication device). Yano teaches that a transmitter, which, in operation, transmits to a third wireless device a data by using a second transmission power (page 1, paragraphs 10, Fig. 1, 3, and pages 3, paragraph 54 – pages 4, paragraphs 62, where teaches a second wireless communication device transmitting for controlling transmission power of data, and transmitting the data subjected included in reference signal, power control information, to transmission power control to a third wireless communication device by using the second transmission power).Yano teaches thatthe second transmission power is determined by a first power control scheme, which is based at least on a transmission path loss between the first wireless device and the second wireless device (Fig. 1, 3, 16, pages 6, paragraphs 100 – 103, and pages 3, paragraph 54 – pages 4, paragraphs 62, where teaches the determining second data signal transmission power, second transmission power, using by a first data transmission power based on a transmission path loss between the first wireless communication device and the second wireless communication device).Yano teaches that the transmission path loss is determined based at least on a a reference signal transmission power and a reference signal reception power (RSRP) (Fig. 1, 3, 16, pages 6, paragraphs 100 – 103, and pages 3, paragraph 54 – pages 4, paragraphs 62, where teaches determining a transmission path loss between the first wireless communication device and the second wireless communication device based on determining reference signal reception power at first wireless device and reference signal transmission power of second wireless device).
Regarding claims 2 and 8, Yano teaches that whether the first power control scheme is used is configured by a higher layer signaling (Fig. 3, 10, pages 6, paragraphs 100 – 103, and pages 3, paragraph 54 – pages 4, paragraphs 62).
Regarding claims 6 and 12, Yano teaches that the data is transmitted for a device-to-device (D2D) communication between the first wireless device and the third wireless device (Fig. 3, 27, pages 6, paragraphs 100 – 103, and pages 3, paragraph 54 – pages 4, paragraphs 72)

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4.		Claims 1, 3-7, and 9-12 are rejected on the ground of nonstatutory double patenting over claims 1 - 12 of U. S. Patent No. 11,076,366 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1, 3-7, and 9-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 11,076,366. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 12 of the U.S. Patent No. 11,076,366. Specifically, the claims of U.S. Patent (11,076,366) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1, 3-7, and 9-12 of the present application is the same elements, same function, and same result as claims 1 - 12 of the U.S. Patent (11,076,366), specially, the independent claims 1 and 7 of the present application is the same invention as the independent claims 1 and 7 of the U.S. Patent (11,076,366).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently



For example;

Instant Application
U.S Patent 11,076,366         
1.  A first wireless device, comprising:
a receiver, which, in operation, receives from a second wireless device power control information, the power control information including a first transmission power of the second wireless device; and
a transmitter, which, in operation, transmits to a third wireless device a data by using a second transmission power,
wherein, in a defined case, the second transmission power is determined by a first power control scheme, which is based at least on a transmission path loss between the first wireless device and the second wireless device, and
wherein the transmission path loss is determined based at least on a reference signal transmission power and a reference signal received power (RSRP).
  
1.   A communication system comprising: a first wireless device including a transmitter, which, in operation, transmits power control information including a reference signal transmission power of the first wireless device, wherein the first wireless device is communicable with other wireless devices including a second wireless device and a third wireless device; and the second wireless device including: a receiver, which, in operation, receives the power control information; and control circuitry, which is coupled to the receiver and which, in operation, calculates a transmission path loss between the second wireless device and the first wireless device using the reference signal transmission power of the first wireless device and a reference signal received power (RSRP), and
determines a second data channel transmission power of the second wireless device at which to perform communication directly between the second wireless device and the third wireless device, based at least on the transmission path loss between the second wireless device and the first wireless device and not based on a position of the first wireless device.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 and 7 plus claim 3 of the U.S. Patent (11,076,366) is encompassed the claimed invention of the independent claims 1 and 7 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,076,366).  
Furthermore, the dependent claim 3 of the present application are same function and same result as claim 1 of the U.S. Patent (11,076,366).
The dependent claim 4 of the present application are same function and same result as claim 3 of the U.S. Patent (11,076,366).
The dependent claim 5 of the present application are same function and same result as claim 5 of the U.S. Patent (11,076,366).
The dependent claim 6 of the present application are same function and same result as claim 6 of the U.S. Patent (11,076,366).
The dependent claim 9 of the present application are same function and same result as claim 7 of the U.S. Patent (11,076,366).
The dependent claim 10 of the present application are same function and same result as claim 10 of the U.S. Patent (11,076,366).
The dependent claim 11 of the present application are same function and same result as claim 11 of the U.S. Patent (11,076,366). 
The dependent claim 12 of the present application are same function and same result as claim 12 of the U.S. Patent (11,076,366).

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (9,161,320) discloses Apparatus and Method for Determining Gateway Considering Low Power.
Hakola et al. (US 9,426,788) discloses Apparatus and Method for Transmitting and/or Controlling Device-to-Device Discovery Signals.
Seo et al. (US 2016/0142986) discloses Power Control Method for Guaranteeing Quality of Service of Device to Device Direct Communication and Apparatus Thereof.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 27, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649